DETAILED ACTION
Pending Claims
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5, for improved clarity, the language “Ar further has” should be replaced with: Ar is substituted by.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim states: wherein the ratio of epoxy compound A and the epoxy compound B is 97:3 to 3:97.  It is unclear if this generic ratio is referring to a weight ratio, a volume ratio, a molar ratio or some other ratio.
Further regarding claims 8-14, it is unclear how a cured product can be achieved by composition containing only the epoxy compound A and the epoxy compound B.  Specifically, it appears that some type of curing agent and/or catalyst would have been required to initiate the curing reaction (see claims 6-7).  Furthermore, the specification fails to mention: (a) an auto-crosslinking capability of the epoxy compound A and the epoxy compound B; or (b) un uncatalyzed or uninitiated co-reactivity of the epoxy compound A and the epoxy compound B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US Pat. No. 4,868,230).
Regarding claims 1-4, Rao et al. disclose an advanced epoxy resin that is subsequently functionalized by converting the oxirane groups to cationic groups (column 2, lines 10-42).  Prior to functionalization, the advanced epoxy resin is formed by reacting: 
(A-1) at least one diglycidyl ether of aliphatic diol, which diol is essentially free of ether oxygen atoms (column 2, lines 54-66; column 3, line 43 through column 4, line 63), 
(A-2) at least one diglycidyl ether of a dihydric phenol (column 2, lines 54-66; column 2, line 67 through column 3, line 42), and 
(B) at least one dihydric phenol (column 2, lines 54-66; column 5, lines 29-35).  
Reactant (A-1) is selected from materials having the general structure:

    PNG
    media_image1.png
    129
    615
    media_image1.png
    Greyscale
,
where Z contains from 2 to about 20 carbon atoms (see column 3, lines 43-57), including 1,12-dodecanediol (see column 4, line 36).  This reactant corresponds to the “n” portion of the “m” unit in formula (I) of the claimed invention.  Reactant (A-2) corresponds to the terminal “Ar” in formula (I) (adjacent to R3) and the “Ar” portion of the optional “p2” unit in formula (I).  Reactant (B) corresponds to the “Ar” portion of the “m” unit in formula (1) and the “Ar” portion of the optional “p1” unit in formula (I).  Preferred embodiments include about 15 to about 35 wt% of (A-1) per about 65 to about 85 wt% of (A-2), based on (A) (total of (A-1) and (A-2)) (column 5, lines 1-21).  Preferred embodiments also include about 60 to about 90 wt% of (A) per about 10 to about 40 wt% of (B) (column 5, lines 22-35).  This embraces advanced resins having the following (approximate) general formula:
glycidyl ether – (A-2) – (B) – (A-1) – (B) – (A-2) – glycidyl ether,
which would have obviously satisfied the epoxy compound A of the composition set forth in claims (1-4).  Furthermore, the excess of (A) (total of (A-1) and (A-2)) relative to (B) would have obviously embraced embodiments featuring a minor amount of unreacted (A) ((A-1) and/or (A-2)).  The unreacted (A) would have obviously satisfied the epoxy compound B of the composition set forth in claims (1-4).  The minor amount of unreacted (A) (corresponding to the epoxy compound B) would have likely overlapped the lower end of the generic ratio set forth in claim (2).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the advanced epoxy resin of Rao et al. (prior to functionalization) would have obviously satisfied the instantly claimed epoxy compound A of the claimed composition because: (a) the advanced epoxy resin of Rao et al. is formed by reacting (A-1), (A-2), and (B); (b) reactant (A-1) corresponds to the “n” portion of the “m” unit in formula (I); (c) reactant (A-2) corresponds to the terminal “Ar” (adjacent to R3) and the “Ar” portion of the optional “p2” unit in formula (1); (d) reactant (B) corresponds to the “Ar” portion of the “m” unit and the “Ar” portion of the optional “p1” unit in formula (1); (e) preferred embodiments include about 15 to about 35 wt% of (A-1) per about 65 to about 85 wt% of (A-2), based on (A) (total of (A-1) and (A-2)); and (f) preferred embodiments also include about 60 to about 90 wt% of (A) per about 10 to about 40 wt% of (B).  Furthermore: (g) the excess of (A) (total of (A-1) and (A-2)) relative to (B) in Rao et al. would have obviously embraced embodiments featuring a minor amount of unreacted (A) ((A-1) and/or (A-2)), obviously satisfying the epoxy compound B of the claimed composition.  Lastly: (h) the minor amount of unreacted (A) (corresponding to the epoxy compound B) would have likely overlapped the lower end of the generic ratio set forth in claim (2); and (i) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 26, 2022